NUMBER 13-12-00586-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

MIGUEL MALDONADO,                                                            Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


               On appeal from the County Court at Law No. 2
                        of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      Appellant’s brief was due on August 14, 2014.         Pursuant to Texas Rule of

Appellate Procedure 38.8(b)(2), on August 19, 2014, the Clerk of the Court notified

appellant’s counsel that the brief had not been timely filed, requested counsel to file a

response concerning the failure to file the brief within ten days, and warned counsel that
the Court would abate and remand this cause to the trial court for appropriate findings if

a response was not filed. Counsel has nevertheless failed to file either a response or an

appellate brief in this matter.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, email

address and state bar number of said counsel shall be included in the order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental




                                             2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
26th day of September, 2014.




                                              3